Case: 21-1450    Document: 17     Page: 1   Filed: 09/14/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                WILLIAM V. SEARS, JR.,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1450
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5881, Judge Joseph L. Toth.
                 ______________________

                Decided: September 14, 2021
                  ______________________

    WILLIAM V. SEARS, JR., San Antonio, TX, pro se.

      MATTHEW PAUL ROCHE, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ELIZABETH
 MARIE HOSFORD; BRIAN D. GRIFFIN, JONATHAN KRISCH, Of-
 fice of General Counsel, United States Department of Vet-
 erans Affairs, Washington, DC.
                   ______________________
Case: 21-1450     Document: 17      Page: 2    Filed: 09/14/2021




 2                                        SEARS   v. MCDONOUGH




     Before PROST, CHEN, and HUGHES, Circuit Judges.
 PER CURIAM.
     William Sears, a veteran of the U.S. Army, appeals the
 decision of the United States Court of Appeals for Veterans
 Claims in Sears v. Wilkie, No. 19-5881, 2020 WL 5200446
 (Vet. App. Aug. 25, 2020). Mr. Sears primarily challenges
 the Veterans Court’s factual determinations or applica-
 tions of law to fact, issues over which we lack jurisdiction.
 To the extent his informal brief can be liberally construed
 as raising a legal argument, it lacks merit. For the reasons
 given below, we affirm in part and dismiss in part.
                                I
      Mr. Sears served in the Army from September 1988 to
 May 1989 and from January to September 1991. S.A. 2,
 23. 1 He has filed claims seeking service connection and
 compensation for a number of disabilities.
     •   In November 1991, Mr. Sears sought compensation
         for a right ankle disability, and that claim was
         granted. S.A. 3.
     •   On November 15, 1999, Mr. Sears made a claim for
         service connection for a back disability that was in-
         itially denied, but after filing a claim of clear and
         unmistakable error, he was ultimately granted ser-
         vice connection for the spine disability, effective No-
         vember 15, 1999. S.A. 4. He was assigned a 10%
         rating for degenerative disc disease (DDD) from No-
         vember 15, 1999, to June 28, 2013, and a 20% rating
         thereafter. S.A. 5.




     1    Citations to S.A. refer to the supplemental appen-
 dix filed by Respondent-Appellee.
Case: 21-1450     Document: 17      Page: 3    Filed: 09/14/2021




 SEARS   v. MCDONOUGH                                         3



     •   On June 28, 2013, Mr. Sears filed a claim for service
         connection for right and left hip disorders, including
         right and left hip degenerative joint disease (DJD),
         which was granted in February 2017 for right and
         left hip DJD. For the left hip, he was rated 10% for
         limited extension since June 28, 2013, but that rat-
         ing was replaced with a 50% rating from December
         15, 2016. S.A. 6. For the right hip, since June 28,
         2013, Mr. Sears had a 10% rating. S.A. 6–7.
     •   In February 2017, Mr. Sears was awarded disability
         compensation for thoracic-spine-related radiculopa-
         thy in both legs, with 10% ratings since October 30,
         2014. S.A. 6.
     Mr. Sears appealed the effective dates and the ratings
 of his thoracic spine and hip disabilities to the Board of
 Veterans’ Appeals, which denied the appeals except to in-
 crease the right and left hip radiculopathy ratings from
 10% to 20%. S.A. 22–23.
     He then appealed the same issues to the Veterans
 Court. In a single-judge memorandum decision, the Veter-
 ans Court affirmed the Board’s ruling, except to correct a
 typographical error in the Board’s order. S.A. 3, 6. After a
 motion for reconsideration, a panel ordered that the single-
 judge decision remain the decision of the Court and entered
 judgment on December 2, 2020. Mr. Sears timely appeals.
                               II
      We have limited jurisdiction over appeals from the Vet-
 erans Court. We decide “all relevant questions of law, in-
 cluding interpreting constitutional and statutory
 provisions.” 38 U.S.C. § 7292(d)(1). We review the Veterans
 Court’s legal determinations de novo. Prenzler v. Derwin-
 ski, 928 F.2d 392, 393 (Fed. Cir. 1991). Except to the extent
 that an appeal presents a constitutional issue, we cannot
 review a challenge to a factual determination or a chal-
 lenge to a law or regulation as applied to the facts of a case.
Case: 21-1450    Document: 17       Page: 4   Filed: 09/14/2021




 4                                       SEARS   v. MCDONOUGH



 38 U.S.C. § 7292(d)(2); see Wanless v. Shinseki, 618 F.3d
 1333, 1336 (Fed. Cir. 2010).
                              III
      Most of the arguments raised by Mr. Sears involve fac-
 tual determinations or the application of law to fact, which
 we lack jurisdiction to consider. Mr. Sears has potentially
 made one legal argument within our jurisdiction. To the
 extent Mr. Sears argues that the Veterans Court misinter-
 preted its standard of review to be deferential to or to re-
 quire adoption of the Secretary’s litigation position, rather
 than considering Mr. Sears’s arguments, we agree this is a
 legal argument within our jurisdiction. Garrison v. Nichol-
 son, 494 F.3d 1366, 1368 (Fed. Cir. 2007).
     But it is a legal argument without merit because the
 Veterans Court did not simply adopt the Secretary’s argu-
 ments. The Veterans Court cited and used the correct
 standards of review for the relevant issues. 2 Both the as-
 signment of a disability rating and the determination of an
 effective date are factual findings, which the Veterans
 Court reviews for clear error. Pierce v. Principi, 18 Vet.
 App. 440, 443 (1990) (disability rating); Evans v. West, 12
 Vet. App. 396, 401 (1999) (effective date). The Veterans
 Court’s decision correctly identified and explained the
 “clear error” standard of review for both the assignment of
 a disability rating and the determination of an effective
 date. S.A. 7–8.
     Nor did the Veterans Court fail to review any legal
 questions under the correct de novo standard. See Butts v.
 Brown, 5 Vet. App. 532, 539 (1993). Indeed, the only pur-
 ported “conclusions of law” that Mr. Sears argues should
 not have received deference regard the assignment of a


     2   For the same reason, the Veterans Court did not
 violate Mr. Sears’s procedural due process rights by sup-
 posedly adopting the Secretary’s position.
Case: 21-1450    Document: 17       Page: 5   Filed: 09/14/2021




 SEARS   v. MCDONOUGH                                       5



 disability rating and the effective date. But, as we just ex-
 plained, these are actually questions of fact, which the Vet-
 erans Court properly reviewed for clear error.
                              V
     We have carefully considered all the other arguments
 Mr. Sears raised. Because they all involve factual determi-
 nations or application of law to fact, we lack jurisdiction.
 Accordingly, we affirm in part and dismiss the remainder
 of the case for lack of jurisdiction.
     AFFIRMED IN PART, DISMISSED IN PART
                            COSTS
 No costs.